Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendment dated 02/07/2022, the following occurred: Claims 1-10, 12-13 and 15 were amended. Claim 14 was canceled. Claims 16-20 are new. 
In the preliminary amendment dated 06/17/2019, the following occurred: Claims 1-7 and 9-15 were amended. 
Claims 1-13 and 15-20 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hedlund (US 2016/0058426) and in further view of Shih (US 2011/0066024).

REGARDING CLAIM 1
	Hedlund discloses a method for configuring a medical device, the method comprising (Fig 3. teaches a method for control and/or optimization of system parameters for ultrasound imaging. [0013] teaches automatic control and optimization of system parameters of scanning or imaging systems including MRI (magnetic resonance imaging), CT (computed tomography), XR (X-ray radiation), fluoroscopy, PET (positron emission tomography), mammography and US (ultrasound) (interpreted by examiner as the medical device)): providing a set of one or more parameters for configuring the medical device, each parameter of the set of one or more parameters having predefined values ([0044] teaches default values of parameters and [0045] teaches parameter values (interpreted by examiner as each parameter of the set of one or more parameters having predefined values). [0046] teaches a protocol for imaging of a heart including a number of different system parameter sets (interpreted by examiner as providing a set of one or more parameters for configuring the medical device)); selecting from the predefined values a set of values of the set of one or more parameters, respectively ([0044] teaches default values of parameters [0046] teaches selecting system parameter sets [0048] teaches known system parameter sets, for example, known values for Overall Gain Control (G), Time Gain Control (TGC), Frequency (F) and Dynamic Range (DR) (interpreted by examiner as selecting from the predefined values a set of values of the set of one or more parameters)); setting the set of one or more parameters using the selected set of values, resulting in an operational configuration of the medical device ([0046] teaches at least one system parameter set is selected (interpreted by examiner as setting the set of one or more parameters) for the specific anatomy being studied based on an image ranking measure, this selection of start or initial system parameters sets may be performed by the expert unit); controlling the medical device to operate in accordance with the operational configuration, and determining a corresponding operating status of the medical device ([0046] teaches the ultrasound image generating signals are transmitted from the transducer array into the studied object using the selected system parameter sets. The reflected ultrasound signals are received and collected and the ultrasound signals are converted to electrical signals representing the echoes of the ultrasound signals from the organs or structures within the object. And the sets of electrical signals are processed into ultrasound images in the ultrasound image processor, each image being associated with a specific system parameter set (interpreted by examiner as controlling the medical device to operate in accordance with the operational configuration). Then the images are analyzed in the expert unit with respect to at least one image quality feature to determine an image quality metric for each image (interpreted by examiner as the operating status of the medical device)); repeatedly performing the selecting, the setting and the controlling until a desired operating status of the medical device can be determined based on the corresponding operating statuses of the medical device ([0016] teaches that the steps transmitting/receiving, processing, analyzing and selecting are repeated until at least one predetermined quality condition (interpreted by examiner as repeatedly performing the selecting, the setting and the controlling until a desired operating status of the medical device can be determined) is satisfied [0046] teaches that the respective image quality metric for each image is analyzed with each other to identify an image associated with the best image quality metric, for example, the highest image quality metric and the system parameter set used for generating the image associated with the best image quality metric is then selected as system parameter set for further ultrasound imaging of the object. Then a decision is made by if the image quality metric satisfies at least one predetermined quality condition. [0047] teaches that if no, the procedure proceeds to step 49, where new system parameter sets are created or the previous system parameters are adjusted. Alternatively, the created system parameter set can be compared with a new system parameter set or an adjusted system parameter set (interpreted by examiner as based on the operating statuses of the medical device)).

Hedlund does not explicitly disclose, however Shih discloses:
repeatedly performing the selecting, the setting and the controlling for a plurality of patients, wherein the selected sets of values are different for different patients of the plurality of patients, respectively (Shih at [0008] teaches patient is scanned using an MRI machine configured according to configuration parameter set. [0015] teaches that the object of the present invention is to provide a method of acquiring an image biomarker that is applicable to different models of MRI scanners and different configuration parameter sets. [0068] teaches in Step 5, Step 1 to Step 4 (interpreted by examiner as repeatedly performing the selecting, setting and controlling of Hedlund) are repeated with different patients (interpreted by examiner as plurality of patients) to acquire different physical parameters. [0069] teaches in Step 6, Step 1 to Step 5 are repeated with the MRI scanner configured according to a second configuration parameter set, which may be completely or partially different from the first configuration parameter set, such that another corresponding physical parameter set are generated for each of the patients (which is interpreted by examiner as selected sets of values are different for different patients) [0057] teaches that the configuration parameter set include many parameters each having range of adequate parameter values, and the parameters are adjusted according to injection speed of the contrast agent and biological characteristics of scanned regions (e.g., rate of blood flow or characteristics of micro-circulation). For example, if rate of blood flow and permeability at the scanned region are faster, injection speed of the contrast agent and acquisition rate of the MRI scanner need to be faster; and slower if otherwise (which implies that even if the same parameters sets are used, the values of the parameters are different)). 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified method of Hedlund to incorporate different parameters of different patients as taught by Shih, with the motivation of using dynamic contrast-enhancement magnetic resonance imaging (DCE-MRI), which is fast, non-invasive, permits repeated measurement within a short duration of time, and determines a specific cutoff point (Shih at [0014]).

REGARDING CLAIM 2
Hedlund and Shih disclose the limitation of claim 1.
Shih does not explicitly disclose, however Hedlund further discloses:
The method of claim 1, wherein the controlling of the medical device results in output data of the medical device, and wherein the determining of the corresponding operating status comprises evaluating at least one predefined metric; and comparing the evaluated at least one predefines metric with a predefined threshold (Hedlund at [0044] teaches an output to a display unit. [0046] teaches the ultrasound image generating signals are transmitted from the transducer array into the studied object using the selected system parameter sets. The reflected ultrasound signals are received and collected and the ultrasound signals are converted to electrical signals representing the echoes of the ultrasound signals from the organs or structures within the object. And the sets of electrical signals are processed into ultrasound images in the ultrasound image processor, each image being associated with a specific system parameter set (interpreted by examiner as the controlling of the medical device results in output data of the medical device,). Then the images are analyzed in the expert unit with respect to at least one image quality (interpreted by examiner as the operating status) feature to determine an image quality metric for each image (interpreted by examiner as the determining of the corresponding operating status comprises evaluating at least one predefined metric) Then the respective image quality metric for each image is analyzed and the image may also be displayed on the display unit (also interpreted by examiner as the output). A decision is made if the image quality metric satisfies at least one predetermined quality condition (interpreted by examiner as the predefined metric). For example, a predetermined quality condition may be that an improvement of the image quality metric is below a predetermined threshold (interpreted by examiner as comparing the evaluated at least one predefines metric with a predefined threshold)).

REGARDING CLAIM 3
Hedlund and Shih disclose the limitation of claim 1.
Shih does not explicitly disclose, however Hedlund further discloses:
The method of claim of claim 2, wherein the metric comprises at least one of: processing time of the medical device for performing the operation; matching level of the output data and predefined reference data; or user rating of the output data (Hedlund at [0016] teaches that the images (interpreted by examiner as the output data) are analyzed with respect to at least one image quality feature (interpreted by examiner as the predefined reference data) to determine an image quality metric for each image. The respective image quality metric for each image are analyzed to identify an image associated with a highest image quality metric and the system parameter set used for generating the image associated with the highest image quality metric can be selected as system parameter set for ultrasound imaging of the object (interpreted by examiner as matching level of the output data and predefined reference data) [0061] further teaches image quality metric satisfying predetermined quality conditions (also interpreted by examiner as the predefined reference data)).

REGARDING CLAIM 4
Hedlund and Shih disclose the limitation of claim 1.
Shih does not explicitly disclose, however Hedlund further discloses:
The method of claim 1, further comprising providing a visual indication of the operating status and receiving a user input indicative of performing the repetition (Hedlund at [0015] teaches the visual representation of the image and [0023] teaches a visual quality of the image (interpreted by examiner as providing a visual indication of the operating status) [0043] teaches the transmitter/receiver is operated under control of an operation controller unit responsive to commands from user input entered through a user input system. [0046] teaches a decision is made if the image quality metric satisfies at least one predetermined quality condition and teaches that at least one system parameter set is selected for the specific anatomy being studied manually set by the user. [0047] teaches if yes, the procedure is terminated and the identified system parameter set is determined to be the best or the desired and may be used for ultrasound imaging of the object. If no, the procedure proceeds to step 49, where new system parameter sets are created or the previous system parameters are adjusted. Thus, the procedure returns to step 42 (interpreted by examiner as performing the repetition). The operator or clinician may also terminate the procedure manually if desired (interpreted by examiner as the user input)).
REGARDING CLAIM 5
Hedlund and Shih disclose the limitation of claim 1.
Hedlund does not explicitly disclose, however Shih further discloses:
The method of claim 1, wherein the controlling of the medical device results in multiple outputs of the medical device, wherein the operating status is determined for each of the multiple outputs, the repetition being performed in response to detecting a variation in the operating statuses (Shih at [0057] teaches an MRI scanner configured according to a first configuration parameter set so as to acquire an image set containing a plurality of images of the patient (interpreted by examiner as the medical device resulting in multiple outputs (images) of the medical device (MRI scanner)) [0058] teaches that for each image of the image set, a region of interest (ROI) is selected, and a corresponding signal intensity value of the ROI is obtained (interpreted by examiner as the operating status). A time-signal intensity curve is subsequently plotted according to the signal intensity values. [0059] teaches that the quality of the time-signal intensity curve is evaluated using a quality-evaluating unit: if quality of the time-signal intensity curve is not acceptable, the flow goes back to Step 1 with adjustments made to the first configuration parameter set (interpreted by examiner as repetition being performed in response to detecting a variation in the operating statuses)).

REGARDING CLAIM 6
Hedlund and Shih disclose the limitation of claim 1.
Hedlund does not explicitly disclose, however Shih further discloses:
The method of claim 1, wherein the controlling of the medical device results in multiple outputs of the medical device, wherein the operating status is determined for each of the multiple outputs (Shih at [0057] teaches an MRI scanner configured according to a first configuration parameter set so as to acquire an image set containing a plurality of images of the patient (interpreted by examiner as the medical device resulting in multiple outputs (images) of the medical device (MRI scanner)) [0058] teaches that for each image of the image set, a region of interest (ROI) is selected, and a corresponding signal intensity value of the ROI is obtained (interpreted by examiner as the operating status). A time-signal intensity curve is subsequently plotted according to the signal intensity values), 

Shih does not explicitly disclose, however Hedlund further discloses:
the method further comprising rating each of the operating statuses based on a predefined metric, and performing the maintaining or the repetition based on the ratings (Hedlund at [0016] teaches the images are analyzed with respect to at least one image quality feature to determine an image quality metric for each image. The respective image quality metric for each image are analyzed to identify an image associated with a highest image quality metric (interpreted by examiner as comprising rating each of the operating statuses based on a predefined metric) and the system parameter set used for generating the image associated with the highest image quality metric can be selected as system parameter set for ultrasound imaging of the object (interpreted by examiner as performing the maintaining or the repetition based on the ratings)).

REGARDING CLAIM 7
Hedlund and Shih disclose the limitation of claim 1.
Shih does not explicitly disclose, however Hedlund further discloses:
The method of claim 1, wherein the medical device is selected from the group consisting of MRI, CT, Ultrasound, Radiography, and PET imagers (Hedlund at [0013] teaches the use of an MRI machine).

REGARDING CLAIM 8
Hedlund and Shih disclose the limitation of claim 1.
Shih does not explicitly disclose, however Hedlund further discloses:
The method of claim 7, wherein the controlling of the medical device comprises: acquiring MRI data; and reconstructing MR images using the acquired MRI data; wherein the determining of the operating status comprises evaluating the acquisition time and/or an image quality metric of the reconstructed MR images, and comparing the evaluated acquisition time and/or image quality metric with predefined thresholds (Hedlund at [0045] teaches parameter values (interpreted by examiner as MRI data). [0046] teaches a protocol for imaging of a heart including a number of different system parameter sets (interpreted by examiner as reconstructing one or more MR images using the acquired MRI data) [0046] teaches at least one system parameter set is for the specific anatomy being studied based on an image ranking measure, the sets of electrical signals are processed into ultrasound images in the ultrasound image processor, each image being associated with a specific system parameter set. Then the images are analyzed in the expert unit with respect to at least one image quality feature to determine an image quality metric for each image (interpreted by examiner as determining of the operating status comprising evaluating an image quality metric of the reconstructed MR images) [0046] further teaches that the respective image quality metric for each image is analyzed with each other to identify an image associated with the best image quality metric, for example, the highest image quality metric and the system parameter set used for generating the image associated with the best image quality metric is then selected as system parameter set for further ultrasound imaging of the object. Then a decision is made by if the image quality metric satisfies at least one predetermined quality condition and a predetermined quality condition may be that an improvement of the image quality metric is below a predetermined threshold (interpreted by examiner as comparing the evaluated image quality metric with predefined thresholds)).

REGARDING CLAIM 9
Hedlund and Shih disclose the limitation of claim 1.
Shih does not explicitly disclose, however Hedlund further discloses:
The method of claim 1, further comprising maintaining the operational configuration based on a current number of repetitions, wherein the desired operating status is obtained for a predefined number of repetitions (Hedlund at [0024] teaches the comparison procedure can be run, for example, until a maximum number (interpreted by examiner as the predefined number of repetitions) of comparisons have been made or all images have been compared with each other (interpreted by examiner as maintaining the operational configuration based on a current number of repetitions) [0052] teaches checking whether predetermined ranking conditions have been satisfied, and if a predetermined lowest uncertainty value has been reached and/or a maximum number of comparisons have been performed and/or if all images have been compared with each other. If yes, the procedure proceeds to step 54 where an image quality measure list is established. In the image quality measure list, the images are ranked according to image quality measure, where the highest measure indicates the best image and lower measures indicate images having a lower degree of quality. This image quality measure list is used to train the expert unit 28 to reflect the opinion of at least one expert. For each type of object, the system parameter set that is judged to be best (i.e. generates an image having the highest image quality measure) is used as a start or initial set-up in ultrasound imaging. That is, this best or optimal system parameter set is used as starting or initial set-up for the control and/or optimization procedure described above with reference to FIG. 3.).

REGARDING CLAIM 10
Hedlund and Shih disclose the limitation of claim 1.
Shih does not explicitly disclose, however Hedlund further discloses:
The method of claim 1, further comprising determining the predefined values, wherein the determining of the predefined values comprises: - collecting the predefined values from one or more other medical devices similar to the medical device; - theoretically determining the predefined values based on a physical model of the medical device; or - using simulation data that is obtained from a simulation of the medical device based on a model of the medical device (Hedlund at [0044] teaches based on image data from the ultrasound image processor, the expert unit is configured to automatically adjust parameters in the transmitter/receiver and/or ultrasound image processor. And teaches automating the control of system parameters of the ultrasound imaging system (interpreted by examiner as determining the predefined values, the determining of the predefined values comprising: - collecting the predefined values from one or more other medical devices similar to the medical device)).

REGARDING CLAIM 11
Hedlund and Shih disclose the limitation of claim 1.
Shih does not explicitly disclose, however Hedlund further discloses:
The method of claim 1, wherein the predefined values are user defined values (Hedlund at [0044] teaches the clinician will set the system or system parameters manually for the type of anatomy being diagnosed and the attenuation encountered (based on default values or will use the default values of the parameters) (interpreted as the predefined values are user (clinician) defined values)).

REGARDING CLAIM 12
Hedlund and Shih disclose the limitation of claim 1.
Shih does not explicitly disclose, however Hedlund further discloses:
The method of claim 1, wherein the selecting of the set of values is automatically performed (Hedlund at [0016] teaches providing a method for automatic control of image quality in ultrasound imaging of an object using an ultrasound system and [0044] teaches automatic control of system parameters).
REGARDING CLAIM 13
Hedlund and Shih disclose the limitation of claim 1.
Shih does not explicitly disclose, however Hedlund further discloses:
The method of claim 1, wherein the set of parameters comprises image acquisition parameters and/or image reconstruction parameters (Hedlund at [0045] teaches that the present invention can be implemented in imaging systems where different resulting images can be generated based on one or several steps in an image generating chain using different system parameter values that affect the physical properties in the acquisition of data and/or the image reconstruction process).

REGARDING CLAIMS 15 and 17
Claims 15 and 17 are analogous to Claims 1-13 thus Claims 15 and 17 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 1-13.
Hedlund further teaches a control system for an MRI system, the control system comprising a processor, and a memory ([0017], [0019], [0043]) and Shih teaches a memory containing machine executable instructions ([0030]).
Shih further teaches non-transitory computer readable medium storing machine executable instructions ([0030])

REGARDING CLAIMS 16 and 20
Claims 16 and 20 are analogous to Claims 1 and 5 thus Claims 16 and 20 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 1 and 5.
REGARDING CLAIM 18
Claim 18 is analogous to Claim 2 thus Claim 18 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 2.

REGARDING CLAIM 19
Claim 19 is analogous to Claim 3 thus Claim 19 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 3.

Response to Arguments

Claim Objections
Regarding the claim objection(s), the Applicant has amended claims 1 and 15 to overcome the basis/bases of objection and canceled claim 14. 

Rejection under 35 U.S.C. § 112
Regarding the indefinite rejection of claims 1-13 and 15, the Applicant has amended the claims to overcome the bases of rejection. 

Rejection under 35 U.S.C. § 101
Regarding the rejection of claim 14, the Applicant has canceled the claim. Regarding the remaining claims, the recitation of repeated controlling of the medical device provides a practical application.

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1-13 and 15-20, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
In comparison, Shih et al. teaches repeatedly performing various steps for different patients using the same sets of values for the parameter settings, not different sets of values. In particular, para. [0068] provides: "In Step 5, Step 1 to Step 4 are repeated with different patients, one patient at a time, to obtain a plurality of physical parameter sets corresponding to the patients. It is to be noted that the same MRI scanner, configuration parameter set, and contrast agent are used during this step." (Emphasis added). Para. [0069] teaches repeating the steps with the MRI scanner configured according to a second configuration parameter set, which is different from the first configuration parameter set. However, again, this same set of second configuration parameters is used for all of the different patients: "[A]nother time-signal intensity curve with acceptable quality and another corresponding physical parameter set are generated for each of the patients." See para. [0069].
Regarding 1, The Examiner respectfully disagrees. The same parameter sets are used but not the same parameter values. Shih at [0057] teaches that the configuration parameter set include many parameters each having range of adequate parameter values, and the parameters are adjusted according to injection speed of the contrast agent and biological characteristics of scanned regions (e.g., rate of blood flow or characteristics of micro-circulation). For example, if rate of blood flow and permeability at the scanned region are faster, injection speed of the contrast agent and acquisition rate (one of the parameters) of the MRI scanner need to be faster (parameter value); and slower (parameter value) if otherwise (which implies that even if the same parameters sets are used, the values of the parameters are different depending on the scenario)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626          

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626